DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 received on April 17, 2019 are currently being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the term “tape-like dispenser” must be shown or the feature(s) canceled from the claim(s), specifically claim 6.  In addition, the term “the second valve is designed to blow out” must be shown in a drawing or the feature(s) canceled from the claims, specifically claim 9.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The term “of” should be added prior to the term “the sponge portion” in line 4 of claim 1.
The term “the” should be added prior to the term “adhesive tape portion” in line 5 of claim 1.
The grouping of the three geometric shapes at the end of claim 1 should be stated as a Markush group.
Claim 7 is objected to because of the following informalities:
The term “in accordance with claim 1”, lines 2-3 of claim 7, should be deleted since claim 7 is dependent from claim 1.
Claim 9 is objected to because of the following informalities:
The term “of claim 8” lines 6-7 of claim 9 should be d deleted since claim 9 is dependent from claim 8
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17, utilizes the term “means for” fulfilling step (A) of the three-prong test, is modified by functional language “easy portability” fulfilling step (B) of the three-prong test and is not modified by sufficient structure, material, or acts for performing the claimed function fulfilling step (B) of the three-prong test.  Consequently, the examiner is interpreting the term “ means for easy portability by the 
Claims 18 and 19 use the terms “means for” but these claims include sufficient structure.  Claim 18 defines the term “means for easy portability” of claim 17 with sufficient structure including the use of clips, waist belts, or shoulder straps.  Claim 19 defines the term “means for portability” of claim 17 with sufficient structure including the use of a satchel.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships between the Claim 1 limitations “adhesive tape portion” and “drape”.
Claim 3 is dependent from Claim 1 but does not incorporate all Claim 1 limitations.  Claim 1 comprises the following limitations: 1) a sponge strip with a sponge portion having geometric shapes and 2) adhesive tape portion, and 3) a drape.  Claim 3 states “the impermeable drape and the adhesive tape portion are the same piece of material with a narrow strip towards the edges covered with an adhesive.” Based on claim 3, it appears the adhesive tape portion limitation of claim 1 and the drape limitation of claim 1 are the “same piece of material”. However, based on claim 1, the adhesive portion is a claim limitation that is distinct from the drape limitation and cannot be the “same piece of 
Claim 4 states “The flexible wound apposition dressing assembly of claim 1, wherein the sponge strip further comprises a peel-way deeper backing for easy peeling away prior to placement on a wound. Claim 4 is dependent from claim 1 but does not include all claim 1 limitations.  As stated above, claim 1 comprises the following limitation comprising: 1) a sponge strip with a sponge portion having geometric shapes and 2) adhesive tape portion, and 3) a drape.  Fig. 3 and paragraph [0039] disclose a dressing comprising a peel-away backing 25, an adhesive tape portion 20, and a sponge 10, but it does not include a drape.  Paragraph [0053] states “In another aspect, the impermeable drape and the adhesive tape portion may be the “same piece of material” with a narrow strip towards the edges covered with an adhesive.  In another aspect, the sponge strip may further comprise a peel-away deeper backing for easy peeling away prior to placement on a wound.”  Claim 4 is dependent from claim 1 and must include claim 1 limitations including a drape, an adhesive tape portion, a sponge strip, and the limitations of a peel-away deeper backing (claim 4). However, the specification including Fig. 3 does not support such a claim. 
Claims 4, 6, 9-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “peel-away deeper backing”.  The term “peel-away deeper backing” renders claim 4 indefinite, since it is unclear exactly what structure applicant intends to claim.  The term “peel-away” could be the result of: 1) the adhesive attached to the backing (and not the backing), the characteristics of the backing (and not the adhesive), or the combined characteristics of the backing and the adhesive.  The term “deeper” is not defined in the specification, and, therefore, it remains unclear as to how this term should be interpreted in the limitation “peel-away deeper backing”.
Claim 6 recites the limitation “tape-like dispenser”.  The term “tape-like dispenser” renders claim 6 indefinite, since it is unclear exactly what would specifically characterize a dispenser as “tape-like.”  
7 contains the trademark/trade name 3M™Tegaderm™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a thin polymeric film and, accordingly, the identification/description is indefinite.
Claim 9 recites the limitation “the second valve is designed to blow out if the upper limit of the preset negative pressure range is exceeded”.  The terms “blow out” and “upper limit of the preset negative pressure range” renders claim 9 indefinite, since it is unclear exactly what would characterize a “blow out” and what would characterize an “upper limit of the preset negative pressure range” that would result in a “blow-out”.  Claims 10-15 and 17-20 are also rejected as they inherit the deficiencies of rejected claim 9.
Claim 12 recites the limitation “a green go, no go display”.  The term “a green go, no go display” renders claim 12 indefinite since it is unclear what is a “go”, or a “no go” that is a specific part of a display.  For example, what are the parameters of a “go” state?  What are the parameters for a “no go” state?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Locke (US 2019/0209382 A1).
Regarding claim 1, Locke discloses a flexible wound apposition dressing assembly useful for promoting closure and healing of surgical, non-surgical, and traumatic wounds (Title and Figs. 2 and 3 provided below), said dressing assembly comprising 
a sponge strip (wound interface 108 and dermal interface 210) that includes a sponge portion (Paragraph [0007] states “some embodiments may comprise a wound interface layer (108), such as foam.”  Applicant defines the term “sponge” as a “porous material” in paragraph [0012] of the current application and foam is a porous material.), an adhesive tape portion that extends out from the sponge portion and runs along the edges of the sponge portion (Paragraph [0045] describes the dermal interface 210 comprising an adhesive and Figs. 2A and 3A  (below) illustrate the adhesive tape portion (dermal interface 210) extending out from the sponge portion (wound interface layer 108) and run along the edges of the sponge portion (wound interface layer 108.), and 
an impermeable drape (backing layer 205) that completely covers the sponge portion and adhesive tape portion of said dressing assembly (Paragraph [0044] states “the backing layer may be a polymer drape, such as a polyurethane film, that is permeable to water vapor but impermeable to liquid.”); 
wherein the sponge portion has a geometric shape that creates an overall vector of force inward when placed on a wound and helps draw the wound edges inwardly towards each other, where said geometric shape of the sponge portion is selected from one in which the lateral cross section of the sponge portion resembles a right-side-up arch, one in which the lateral cross section of the sponge portion resembles an upside-down arch, and one in which the lateral cross section of the sponge portion has a top that resembles the pleats of an accordion (Figs. 2A and 3A illustrate the wound interface 108, that may be made of foam, having a geometric shape in which the lateral cross section of the sponge portion and having a top that resembles the pleats of an accordion.  Since the Locke dressing includes the elements of the claimed invention and having the geometric shape (a top that resembles the pleats of an accordion), the shape must create an overall vector of force inward when placed on a wound and help draw the wound edges inwardly towards each other as taught by applicant.).  


    PNG
    media_image1.png
    677
    551
    media_image1.png
    Greyscale

Paragraph [0033] states “in some embodiments, the wound interface 108 may be a manifold. “  Paragraph [0034] states “In one illustrative embodiments, the pathways of a manifold may be interconnected to improve distribution or collection of fluids across a tissue site.  In some embodiments, a manifold may be a porous foam material having interconnected cells or ports.”). 
Regarding claim 3 (as best understood in view of the 112(b) rejection above), dependent from claim 1, Locke discloses wherein the impermeable drape (dermal interface 210 Fig 3A) and the adhesive tape portion (dermal interface 210 Fig 2A) are the same piece of material with a narrow strip towards the edges covered with an adhesive (dermal interface 210 as illustrated in Fig. 2A).  
Regarding claim 4 (as best understood in view of the 112 rejections above), dependent from claim 1, Locke discloses wherein the sponge strip (wound interface 108 and dermal interface 210) further comprises a peel-away deeper backing (backing layer 205) for easy peeling away prior to placement on a wound (Paragraph [0044] states “The backing layer 205 may be, for example, an elastomeric film or membrane that can seal adequate to maintain a negative pressure at a tissue site for a given negative-pressure source.”  Paragraph [0044] states that the backing layer 205 may be a polyurethane film. Polyurethane films are peel-away especially if they are attached to a tacky adhesive that does not result in permanent bonding).  
Regarding claim 5, dependent from claim 4, Locke discloses wherein said dressing assembly is further provided in a rolled-up form in various lengths (Paragraph [0014] states “In yet other configurations, the dermal interface (210, as illustrated to Fig. 3) may comprise or consist essentially of a roll or strips for attaching a dressing to epidermis around a tissue site.”).  
Regarding claim 7 (as best understood in view of the 112(b) rejection above), dependent from claim 1, Locke discloses further modified modularly by attachment of one or more (Paragraphs [0053] and [0054] describe the dermal interface 210 may be provided in roll or strips for attaching a dressing to epidermis around a tissue site and that the dermal interface may be coupled to a backing layer such as a polyurethane drape, or film (such as Tegaderms) forming a periwound tape.   Fig. 3A illustrates one embodiment of the Locke wound dressing wherein the dermal interface 210 is attached to the back of the sponge (wound interface).  As stated in [0054] the periwound tape may be cut, sized, or otherwise manipulated to assemble a frame or window around the tissue site prior to applying the cover.).    
Regarding claim 8, dependent from claim 1, Locke discloses further comprising a coupling interface in the film drape, and also comprising a length of soft, flat tubing having one end penetrating sealably through the coupling interface and projecting into the sponge portion (wound interface 108) of the sponge strip (wound interface 108 and dermal interface 210)  and the other end of the soft, flat tubing coupled to one end of a length of rigid tubing; wherein the coupling interface is flat and made of soft material so as to minimize pressure when the dressing assembly is applied to a wound; and, wherein the soft, flat length of tubing is stented open with a small amount of sponge material (Paragraph [0024] states “In some embodiments, a dressing interface may facilitate coupling the negative-pressure source 104 to the dressing.”  Paragraph [0026] states “Components may be fluidly coupled to each other to provide a path for transferring fluids (i.e., liquid and/or gas) between components.  For example, components (such as wound interface 108) may be fluidly coupled through a fluid conductor, such as a tube.” Paragraph [0026] further discloses the tubing as being elongated, cylindrical structure with some flexibility, but the geometry and rigidity may vary.  Some fluid conductors (tubes) may be molded into or otherwise integrally combined with other components (e.g. other tubes).  Coupling may also include mechanical, thermal, electrical, or chemical coupling (such as a chemical bond.) in some context.  For example, a tube may mechanically and fluidly couple the dressing 102 to the container 112 in some embodiments. In addition, Paragraph [0037] of the present application states “But it is understood that rigid tubing 40 must possess sufficient rigidity to prevent collapsing under the reduced pressure used in the invention, whereas soft, flat tubing 35 is stented open as discussed below.  Soft, flat tubing 35 is coupled at its free terminus to the sponge strip 5 via any of a variety of suitable coupling methods known in the art.”).  
Regarding claim 16, dependent from claim 8, Locke discloses wherein said coupling interface and said length of soft, flat tubing are designed such that they do not cause necrosis of the skin when said dressing assembly is applied to the wound of a patient (Paragraph [0024] of Locke states “In some embodiments, a dressing interface may facilitate coupling the negative –pressure source 104 to the dressing 102.”  Paragraph [0026] states, “Coupling may also include mechanical, thermal, electrical, or chemical coupling (such as chemical bond) in some contexts.  For example, a tube may mechanically and fluidity couple the dressing 102 to the container 112 in some embodiments.”  Paragraph [0026] defines a tube as “Typically, a tube is elongated, cylindrical structure with some flexibility, but the geometry and rigidity may vary.”  Since the tube in Locke is designed specifically for medical purposes it is designed not to cause necrosis of the skin.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Locke (US 2019/0209382 A1).
Regarding claim 6 (as best understood in view of the 112(b) rejection above), dependent from claim 5, wherein said rolled-up form of the dressing assembly is provided in a tape-like dispenser device.  Paragraph 0014 of Locke states “In yet other configurations, the dermal interface may comprise or consist essentially of a roll or strips for attaching a dressing to epidermis around a tissue site.”  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to dispense the periwound tape in a dispenser that cuts the periwound tape in different lengths for purposes of covering one or more wounds each having unique shapes with a dressing to fit each wound during negative pressure therapy as taught by Locke in paragraph [0054].

Claims 9-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2019/0209382 A1) in view of Zamierowski (US 2015/0157774 A1).
as best understood in view of the 112(b) rejection above), which is a negative pressure wound apposition dressing system, Locke discloses said system comprising the flexible wound apposition dressing assembly of claim 8 (Locke anticipates claim 8 as described above), and further comprising a suction and fluid collection apparatus designed for use within a preset negative pressure range (illustrated in Fig. 1 as a negative-pressure source 104 and a container 112), wherein said suction and fluid collection apparatus includes a fluid collection canister (container 112), a first valve (Locke is silent regarding a first valve.), a hand actuated suction pump (Locke is silent regarding a hand actuated suction pump.), and a pressure gauge that includes a second valve (Locke is silent regarding a pressure gauge) wherein the fluid collection canister (container 112) is connected via an opening to the free end of the length of rigid tubing, and via another opening to the first valve; wherein the first valve is connected to the 32873-14409-US hand actuated suction pump ( Paragraph [0024] states “The therapy system 100 may optionally include a fluid container, such as container 112, coupled to the dressing 102 and to the negative-pressure source 104.”  The negative-pressure source is a pump) and wherein the first valve is also connected to the pressure gauge; and wherein the second valve is designed to blow out if the upper limit of the preset negative pressure range is exceeded and to make an audible noise if the pressure drops below the lower limit of the preset negative pressure range (Locke paragraph [0031] states “A negative-pressure supply may be housed within or used in conjunction with other components, such as sensors, processing units, alarm indicators, memory, databases, software, display devices, or user interfaces that further facilitate therapy. For example, in some embodiments, the negative-pressure source 104 may be combined with the controller 110 and other components into a therapy unit. A negative-pressure supply may also have one or more supply ports configured to facilitate coupling and de-coupling the negative-pressure supply to one or more distribution components.”  Alarm indicators described in Locke includes noise.  Other components described in Locke include valves.).

However Zamierowski illustrates in Fig. 3 a valve connected to a hand actuated pump.  In addition, Zamierowski describes many embodiments of tissue closure treatment systems using negative wound pressure therapy.  Some of the embodiments are electrical and some of the embodiments are non-electrical.   For example, Zamierowski, Paragraph [0162] states “For extraction purposes a vacuum source attached to one or both of the ports 624, 626, and can comprise a mechanical, powered pressure differential source, such as a suction source.  Alternatively, hand-operated mechanical suction can be provided, such as a suction bulb 630 (Fig. 33) or a Hemovac device available from Zimmer Corp. of Warsaw, Ind.  Such hand-operated suction devices can accommodate patient mobility and tend to be relatively simple to operate.”  In addition Zamierowski discloses gauges for measuring pressure and air flow.  The electrical embodiments of the Zamierowski tissue closure treatment systems use controllers or microprocessors and sensors as gauges. For example, paragraph [0115] teach a microprocessor 204 can be programmed to operate a solenoid 208 coupled to a second valve (valve 210) associated with the reservoir 30 and controlling fluid flow induced by a negative pressure source 228 through its connection to the patient interface 12.  The Zamierowski first valve illustrated in Fig. 33 and the second valve (valve 210) may be regulated (is connected to) by microprocessors (gauges) to control fluid flow induced by negative pressure.  Please note Zamierowski discloses additional controllers, microprocessors and valves, such as air valves in paragraphs [0171], [0197] and elsewhere.  Pressure gauges are well known in the art long before the filing date of present invention as provided by US 4, 876, 894, as an example of the use of pressure gauges in 1989.  
Air valves, that release air into or out of a system, are describe as parts of a Zamierowski tissue closure treatment system in paragraph including [0171] and [0197].  These air valves are used in 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Locke to include a hand-operated mechanical suction, such as a suction bulb, a pressure gauge and valves as described in Zamierowski to accommodate patient mobility, provide a simple system for the patient to operate, and a process for regulating air flow based on negative pressure to a wound.
Regarding claim 10, dependent from claim 9, Locke discloses wherein said preset negative pressure range is between about -20 mmHg and about -250 mmHg (Paragraph [0030] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa).”)  
Regarding claim 11, dependent from claim 10, Locke discloses wherein said preset negative pressure range is between about -120 mmHg and about -150 mmHg (Locke: Paragraph [0030] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa).”).  
(Locke: Paragraph [0031] states  ”A negative-pressure supply may be housed within or used in conjunction with other components, such as sensors, processing units, alarm indicators, memory, databases, software, display devices, or user interfaces that further facilitate therapy.”).  
Regarding claim 13, dependent from claim 9, Locke is silent regarding wherein the first valve is designed to function in a wet environment in the event fluid interacts with the pressure gauge.
However, Zamierowski Paragraph [0197] states “An adjustable or controllable air inlet valve and/or computerized flow controller is used to minimize air inflow and enhance the vacuum pressure effect, moist wound healing process, and exudates extraction.”  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Locke invention to include Zamierowski valves designed to function in a wet environment as part of a negative pressure wound therapy system that operates in a moist environment and includes wound fluids and exudate from the wound as stated in paragraph [0197]. 
Regarding claim14, dependent from claim 9, Locke discloses wherein the fluid collection canister is disposable (Locke: Paragraph [0023] states “The therapy system 100 may include a negative-pressure supply, and may include or be configured to be coupled to a distribution component, such as a dressing. In general, a distribution component may refer to any complementary or ancillary component (such as the container 112) configured to be fluidly coupled to a negative-pressure supply in a fluid path between a negative-pressure supply and a tissue site. A distribution component is preferably detachable, and may be disposable, reusable, or recyclable.”).  
(Zamierowski: Paragraph 0162 states “Alternatively, hand-operated mechanical suction can be provided, such as a suction bulb 630 (FIG. 33) or a Hemovac device available from Zimmer Corp. of Warsaw, Ind. Such hand-operated suction devices can accommodate patient mobility and tend to be relatively simple to operate.” The tubing and dressing attached to the hand-operated pump are other components of a negative wound pressure therapy system (“NWPTS”) taught by Zamierowski that does not include any electronic components as described in paragraphs [0024] and [0025].  In addition, Zamierowski teaches NWPTS embodiments including electronic components such as microprocessors.).  
Regarding claim 20, Locke discloses a method of use of the negative pressure wound apposition dressing system of claim 9 (claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Zamierowski) to treat a wound of a patient, said method comprising the steps of: (a) preparing the wound area for application of the flexible wound apposition dressing assembly using standard wound preparation methods known in the art (Applicant admits this step uses methods known to those skilled in the art prior to the filing date of applicants’ application); (b) applying the sponge strip along the length of the wound so that the sponge portion lies over the wound and the adhesive tape portion adheres to the skin surrounding the wound (Locke describes that the dressing assemblies shown in Figs. 2 and 3 above are applied to a tissue site as described in paragraphs [0021]-[0023]); (c) using the hand pump to bring the negative pressure to within the optimum pressure range (Locke is silent regarding a hand pump but discloses optimum pressure ranges in paragraph [0030]); (d) further using the hand pump as needed to maintain the negative pressure within the optimum pressure range (Locke is silent regarding a hand pump but paragraph [0030] describe optimal negative pressure ranges to be maintained during negative pressure wound therapy); (e) disposing of any fluid exudates that collect in the fluid collection canister (Locke fluid container 112 is used to manage exudates and other fluids withdrawn from a tissue site as described in paragraph [0041]) as needed; (f) repeating steps (c) - (e) as needed; resulting in healing of the wound of the patient (Paragraph [0042] of Locke states, “Thus, the dressing 102 can provide a sealed therapeutic environment proximate to a tissue site, substantially isolated from the external environment, and the negative-pressure source 104 can reduce the pressure in the sealed therapeutic environment. Negative pressure applied across the tissue site through the wound interface 108 in the sealed therapeutic environment can induce macrostrain and microstrain in the tissue site, as well as remove exudates and other fluids from the tissue site, which can be collected in the container 112.”  Paragraph [0004] states “Negative-pressure therapy may provide a number of benefits, including migration of epithelial and subcutaneous tissues, improved blood flow, and micro-deformation of tissue at a wound site. Together, these benefits can increase development of granulation tissue and reduce healing times. However, contraction of a wound edge can also cause discomfort, particularly when pressure on the wound edge changes.”).
As mentioned, Locke is silent regarding using the hand pump. However, Zamierowski illustrates in Fig. 33 the use of a hand actuated pump in a negative pressure wound therapy system and teaches in paragraph [0162] the control of dynamic fluid forces such as negative pressure so that fluid movement within the system can thus be brought into operation and controlled to move fluid and enhance wound healing.
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Locke wound dressing to include a hand actuated pump and to control and maintain negative pressure within an optimal range disclosed by Locke for the purpose of enhancing wound healing.  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2019/0209382 A1) in view of Zamierowski (US 2015/0157774 A1), further in view of Vogel (US 2007/0032762 A1).
rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Zamierowski), Vogel discloses further comprising means for easy portability by the patient of the suction and fluid collection apparatus. Paragraph [0039] states “As shown in Fig. 5B, a belt clip 514 is provided for attaching (a portable system 500 for providing therapeutic wound irrigation and vacuum drainage) to a patient’s belt and an optional waist strap or shoulder strap is provided for patients who do not wear a belt.”)
It would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy system of Locke and Zamierowski to make the hand actuated pump portable for the ease of a patient by adding a belt, waist strap, or shoulder strap.
Regarding claim 18, dependent from claim 17, Vogel discloses wherein said means for easy portability include the use of clips, waist belts, or shoulder straps.  Paragraph [0039] states “As shown in Fig. 5B, a belt clip 514 is provided for attaching (a portable system 500 for providing therapeutic wound irrigation and vacuum drainage) to a patient’s belt and an optional waist strap or shoulder strap is provided for patients who do not wear a belt.”)
It would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy system of Locke and Zamierowski to make the hand actuated pump portable for the ease of a patient by adding a belt, waist strap, or shoulder strap.
Regarding claim 19, dependent from claim 18, Vogel discloses wherein said means for easy portability further include the use of a satchel.  Paragraph [0039] states “As shown in Fig. 5B, a belt clip 514 is provided for attaching (a portable system 500 for providing therapeutic wound irrigation and vacuum drainage) to a patient’s belt and an optional waist strap or shoulder strap is provided for patients who do not wear a belt.”  A satchel is well known in the art prior to filing date of the present 
It would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy system of Locke and Zamierowski to make the hand actuated pump portable for the ease of a patient by adding a belt, waist strap, or shoulder strap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Canner (WO 2015/061352 A2) describes negative pressure wound closure devices having arched shapes in Figs. 18B and 18C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J FEULNER/               Examiner, Art Unit 3781

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781